Case:20-00055-EAG Doc#:44-14 Filed:06/08/20 Entered:06/08/20 19:33:49            Desc:
                          Exhibit 14 Page 1 of 3


IT IS SO ORDERED.

Dated: 20 May, 2020 06:14 PM




                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

In re:                                        )   Chapter 11
                                              )
AREWAY ACQUISTION, INC., et al.,              )   Case No. 20-11065-jps
                                              )   (Jointly Administered)
                                              )
                      Debtors.                )   Judge Jessica E. Price Smith
__________________________________________)
                                              )
AREWAY ACQUISTION, INC., and                  )
CROWN METAL FINISHING, INC.,                  )
                                              )
                      Plaintiffs,             )
                                              )
v.                                            )   Adv. No. 20-01037-jps
                                              )
The U.S. SMALL BUSINESS                       )
ADMINISTRATION and JOVITA CORRANZA, )
solely as the Administrator of the U.S. Small )
Business Administration,                      )
                      Defendants.             )
__________________________________________)

   ORDER DENYING MOTION OF DEBTORS FOR TEMPORARY RESTRAINING
              ORDER AND/OR PRELIMINARY INJUNCTION




20-01037-jps   Doc 32    FILED 05/20/20   ENTERED 05/21/20 08:43:02        Page 1 of 3
Case:20-00055-EAG Doc#:44-14 Filed:06/08/20 Entered:06/08/20 19:33:49                   Desc:
                          Exhibit 14 Page 2 of 3



       This cause is before the Court on the Motion of the Debtors for Temporary Restraining

Order and/or Preliminary Injunction. A hearing was held in this matter on May 12, 2020. For

those reasons stated on the record and for good cause shown, the Motion is hereby DENIED.


                                              ###


Submitted by:

JOSEPH H. HUNT
Assistant Attorney General

JUSTIN HERDMAN
United States Attorney

SUZANA K. KOCH
Assistant U.S. Attorney
United States Attorney’s Office
801 West Superior Avenue, Suite 400
Cleveland, OH 44113

/s/ Marc S. Sacks
RUTH A. HARVEY
MARGARET M. NEWELL
MARC S. SACKS
Commercial Litigation Branch
Civil Division
United States Department of Justice
P.O. Box 875
Ben Franklin Station
Washington D.C. 20044
Tel. (202) 307-1104
Fax (202) 514-9163
marcus.s.sacks@usdoj.gov




20-01037-jps     Doc 32      FILED 05/20/20    ENTERED 05/21/20 08:43:02          Page 2 of 3
Case:20-00055-EAG Doc#:44-14 Filed:06/08/20 Entered:06/08/20 19:33:49                      Desc:
                          Exhibit 14 Page 3 of 3



                       SERVICE INSTRUCTIONS TO THE CLERK

    Please serve the following with copies of the foregoing Order, via the court=s Electronic Case
Filing System on the U.S. Trustee and these entities and individuals who are listed on the court=s
Electronic Mail Notice List:

Jeffrey M. Levinson on behalf of Plaintiffs at jml@jml-legal.com

Marc Sacks on behalf of Defendant at marcus.s.sacks@usdoj.gov

Suzana Koch on behalf of Defendant at suzana.koch@usdoj.gov

James W. Ehrman on behalf of Proposed Counsel for the Official Committee of Unsecured
Creditors at jwe@weadvocate.net

Robert M. Stefancin on behalf of Proposed Counsel for the Official Committee of Unsecured
Creditors at rms@weadvocate.net

Kate M. Bradley on behalf of the U.S. Trustee at kate.m.bradley@usdoj.gov




                                                3


20-01037-jps     Doc 32     FILED 05/20/20       ENTERED 05/21/20 08:43:02           Page 3 of 3
